Citation Nr: 0616052	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  00-16 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to November 24, 1999.  

2.  Entitlement to an initial compensable evaluation for 
tinnitus prior to November 3, 1998.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

With regard to the veteran's claim of entitlement to an 
initial compensable evaluation for tinnitus prior to November 
3, 1998, the Court issued a decision in Smith v. Nicholson, 
19 Vet. App. 63 (2005), that when rating tinnitus claims 
under the pre-1999 version of Diagnostic Code 6260, an 
adequate explanation must be provided for the interpretation 
and application of "persistent," taking into consideration 
several factors.  VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
This stay will remain in effect until such time as either the 
Secretary's April 22, 2005, memorandum directing the stay is 
rescinded, or the VA Office of General Counsel provides 
advice and instructions to the Board upon resolution of 
ongoing litigation on this matter.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  When 
the stay is lifted, the issue of entitlement to an initial 
compensable evaluation for tinnitus prior to November 3, 1998 
will be promptly adjudicated.  See Chairman's Memorandum No. 
01-05-08 (April 28, 2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has not yet been provided with notice pursuant to 
5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005), concerning his appeal for entitlement to a 
compensable evaluation for bilateral hearing loss prior to 
November 24, 1999.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005).  The veteran last had a VA 
examination to evaluate his service-connected bilateral 
hearing loss disability in November 1999.  Further, in a 
November 2005 Memorandum Decision, the Court indicated that 
the Board should provide a medical examination to assess the 
current status of the veteran's hearing loss and obtain an 
opinion as to the severity of his hearing loss since the 
inception of his claim in 1991.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a letter concerning VA's duties 
to notify and to assist under U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004) in conjunction with the current 
appeal for entitlement to an initial 
compensable evaluation for bilateral 
hearing loss for the time period prior to 
November 24, 1999.  

2.  Schedule the veteran for an audiology 
examination to show the nature and extent 
of his current service-connected 
bilateral hearing loss disability.  The 
examiner should also provide an opinion 
as to the severity of veteran's hearing 
loss for the time period from November 
1991 to November 1999.  Send the claims 
folder to the examiner for review.

3.  Readjudicate the veteran's claim for 
entitlement to an initial compensable 
evaluation for bilateral hearing loss for 
the time period prior to November 24, 
1999.  If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






